Citation Nr: 0328819	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  94-31 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability,  to include post-traumatic stress disorder 
(PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision that 
denied service connection for PTSD.  The veteran filed a 
notice of disagreement in June 1993.  In June 1994, the  RO 
issued a statement of the case in which other psychiatric 
disabilities, to include major depression, adjustment 
disorder, and panic and anxiety attacks with agoraphobia were 
addressed.  The RO received the veteran's substantive appeal 
in July 1994.  

In May 1996, the veteran testified during a hearing before RO 
personnel; a copy of the transcript of that hearing is of 
record.    


REMAND

The Board's initial review of the claims file discloses that 
additional development of the claim on appeal is warranted.  

The veteran served in Vietnam, from April 1966 to April 1967, 
as a personnel specialist.  The report of his service 
enlistment examination does not reveal evidence of any 
psychiatric disorder, to include PTSD. 

On June 5, 1967, the veteran was seen for medical treatment.  
The treatment note reflects that the veteran exhibited 
nervousness and many psychoneurotic symptoms.  His service 
personnel records reflect that he was AWOL from June 13, 1967 
to June 23, 1967.  He was hospitalized at Ft. Stewart, 
Georgia from June 28, 1967 to July 11, 1967.  The initial 
diagnosis on June 28, 1967 was depressive reaction.  A 
clinical note reflects that he had a history of social 
isolation, paranoid feelings, depressive feelings and 
suicidal ideation, all secondary to situational reaction at 
home.  A June 30, 1967 clinical record noted that situational 
factors in an emotionally unstable individual appeared to be 
the origin of his behavior.  His diagnosis at hospital 
discharge was chronic and moderate emotional instability, not 
incurred in the line of duty and existed prior to service.  
On service discharge examination in October 1967, the veteran 
reportedly was "in fine shape".  However, he did report a 
history of nervous trouble.  The examiner did not note any 
pertinent psychiatric disorders upon discharge.  

The post-service record record reflects various diagnoses of 
psychiatric disorders, to include PTSD, anxiety attacks and 
depression, diagnosed in September 1994.  Social security 
disability records from 1993 show a primary diagnosis of 
agoraphobia with panic attacks.  VA treatment records dated 
from 1992 to 1999, from the VA Medical Center (VAMC) in 
Lyons, New Jersey, reflect diagnoses of panic disorder with 
agoraphobia, depression and PTSD.  October 2001 treatment 
records from the VAMC in Bronx, New York, list diagnoses of 
PTSD, major depression and panic attacks.  

The veteran underwent VA examination in September 1994 for 
the purpose of confirming (or ruling out) the diagnosis of 
PTSD.  Significantly, however, there is no medical opinion of 
record that addresses the relationship, if any, between the 
veteran's in-service psychiatric symptoms and any acquired 
psychiatric disability diagnosed post service.  The Board 
finds that such opinion is needed to adequately adjudicate 
the claim on appeal.  See 38 U.S.C.A. § 5103A.  

Hence, after obtaining all outstanding psychiatric treatment 
records (particularly, from the VA facilities identified 
above), the RO should arrange for the veteran to undergo 
psychiatric examination.  The veteran is hereby notified that 
failure to report to any such scheduled examination, without 
good cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655 (2003).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  If the 
veteran fails to report to the  scheduled examination, the RO 
should obtain and associate with the claims file copy(ies) of 
the notice(s) of the examination sent to him by the pertinent 
VA medical facility at which the examination is to take 
place.   

The Board further notes  that, in an January 2003 letter, the 
RO requested that the veteran provide further information 
and/or evidence to support his claim for service connection 
within 30 days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1), or that it would 
adjudicate the claim on the basis of the evidence already of 
record.  However, in a decision promulgated on September 22, 
2003, Paralyzed Veterans of America (PVA) v. Secretary of 
Veterans Affairs (Secretary), No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit (Court) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a duty to notify under the VCAA is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response  
Therefore, since this matter is being remanded for additional 
RO action, as indicated above, the RO must take this 
opportunity to inform the veteran that a full year is allowed 
to submit the additional information and/or evidence 
requested.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

Hence, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain all outstanding 
records of psychiatric evaluation and/or 
treatment of the veteran from the VAMC in 
Lyons, New Jersey and the VAMC in Bronx, 
New York, following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send the veteran a 
letter requesting that he provide 
sufficient information to enable it to 
obtain any additional pertinent evidence 
not currently of record, and assurance 
that the RO will attempt to obtain the 
evidence if sufficient information and, 
if necessary, authorization, is provided.  
The RO should also invite the appellant 
to submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond. 

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If any records 
sought are not obtained, the RO should 
notify the appellant of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  

4.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, the  RO should 
arrange for the veteran to undergo VA 
psychiatric examination at an appropriate 
VA medical facility.  The entire claims 
file, to include a complete copy of this 
REMAND, must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include consideration of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies should be accomplished, and all 
clinical findings reported in detail.  

Based on examination of the veteran and  
review of his pertinent history, the 
examiner should render an opinion, 
consistent with sound medical principles, 
as to whether, with respect to each 
current acquired psychiatric disorder 
diagnosed (other than PTSD), such 
disability is, at least as likely as not 
the result of injury or disease incurred 
or aggravated in active military service.  
In providing the requested opinion, the 
examiner should specifically consider and 
address the relationship, if any, between 
any current psychiatric disability and 
the psychiatric symptoms noted in 
service.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.  

5  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for an acquired 
psychiatric disability, to include PTSD 
on the basis of all pertinent evidence 
and legal authority.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC (to include clear 
reasons and bases for the RO's 
determinations), and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



